Citation Nr: 0814921	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-37 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 21, 2004 
for the grant of special monthly compensation (SMC) based on 
loss of use of one or both breasts. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1987 to October 1992.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision by the Winston-Salem Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted entitlement 
to SMC based on loss of use of one or both breast, effective 
April 21, 2004.  On her November 2005 Form 9 and in November 
2005 correspondence, the veteran indicated that she desired a 
Travel Board hearing, as well as a DRO hearing.  In February 
2006, the appellant testified before a Decision Review 
Officer (DRO); a transcript of that hearing is of record.  In 
June 2007 correspondence, the veteran again requested to have 
a Travel Board hearing, however, she withdrew her request in 
October 2007 correspondence.  

During the pendency of the appeal, the appellant's claims 
file was transferred to the jurisdiction of the Waco RO.  


FINDINGS OF FACT

The appellant filed a claim seeking entitlement to SMC based 
on loss of use of one or both breasts on April 21, 2005, more 
than one year after liberalizing legislation was enacted for 
which SMC was granted.


CONCLUSION OF LAW

The criteria are not met for an effective date prior to April 
21, 2004, for the grant of SMC based on loss of use of one or 
both breasts.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted entitlement to 
special monthly compensation based on service related loss of 
one or both breasts, and assigned a disability rating and an 
effective date for the award, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An 
October 2005 statement of the case (SOC) properly provided 
notice on the "downstream" issue of an earlier effective date 
for the award.  The veteran has had ample opportunity to 
respond.  Neither she nor her representative has alleged that 
notice in this matter was less than adequate.

The veteran's pertinent treatment records have been secured.  
She has not identified any pertinent evidence that remains 
outstanding (she indicated via October 2007 written 
correspondence that she wanted to have her appeal sent 
directly to the Board for review).  Notably, where, as here, 
the claim seeks an earlier effective date for award, the 
dispositive evidence is generally that already of record, and 
the dates on which it was received.  Accordingly, the Board 
will address the merits of the claim.

II.  Factual Background, Criteria, & Analysis

By enactment of Public Law P.L. 106-419, the "Veterans 
Benefits and Healthcare Improvement Act of 2000,"(effective 
November 1, 2000) authorized special monthly compensation for 
women veterans who suffered the anatomical loss of one or 
both breasts (including loss by mastectomy).  Public Law 107-
330, "Veterans Benefits Act of 2002," (effective December 
6, 2002) clarified such loss by authorizing special monthly 
compensation for women veterans who lost twenty-five percent 
or more of tissue from a single breast or both breasts in 
combination (including loss by mastectomy or partial 
mastectomy) or received radiation of breast tissue.  38 CFR 
3.350; 38 C.F.R. § 4.116.

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2007).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date shall be in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  See 38 C.F.R. §  
3.114.  If a claim is reviewed on the initiative of VA within 
one year from the effective date of the law or VA issue, or 
at the request of a claimant received within one year from 
that date, benefits may be authorized from the effective date 
of the law or VA issue. If a claim is reviewed on the 
initiative of VA more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of administrative 
determination of entitlement.  If a claim is reviewed at the 
request of a claimant more than one year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(1)- 
(a)(3).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a). See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought. See 38 
C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered 
by VA, a specific claim in the form prescribed by the 
Secretary must be filed. See 38 U.S.C.A. § 5101;  38 C.F.R. 
§  3.151(a).  All claims for benefits filed with VA, formal 
or informal, must be in writing. See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

Here, in her April 21, 2005 claim, the veteran indicated that 
she had a double mastectomy due to breast cancer.  She 
underwent a radical mastectomy in 1992 and a simple 
mastectomy in 1994.  She indicated that she had lost more 
than 25% of her breast tissue.  She also stated that her last 
claim with VA was in 1998.  A May 2005 rating decision 
granted entitlement to SMC based on loss of use of one or 
both breasts and assigned an effective date from April 21, 
2004.  The RO explained that VA regulations allowed VA to 
issue benefits for a period of one year prior to the date of 
receipt of a claim, if a claim was reviewed at the request of 
the claimant more than one year after the effective date of 
the law.  In a June 2005 notice of disagreement, her February 
2006 DRO hearing, her November 2005 Form 9, and other 
statements, the veteran indicated that entitlement to SMC for 
loss of use of one or both breasts should be retroactive to 
the date of liberalizing legislation.  She did not claim that 
she submitted an earlier claim for SMC; rather she claimed 
that VA should have notified her when the liberalizing law 
took effect.  An October 2005 statement of the case and 
subsequent supplemental SOC's restated the reasoning provided 
in the May 2005 rating decision.  

Following a comprehensive review of the record, the Board 
concludes that the earliest filing of a claim for special 
monthly compensation based on service related loss of one or 
both breasts was received April 21, 2005.  The evidence 
showed that there was simply no claim for that benefit, 
either formal or informal, filed prior to April 21, 2005; nor 
had the veteran specifically identified any such previous 
filing.  

As previously stated entitlement to SMC based on loss of use 
of one or both breasts was granted and assigned an effective 
date from April 21, 2004, based on VA's receipt of the 
veteran's informal claim for seeking SMC, received on April 
21, 2005.  The Board notes that the veteran underwent a 
radical right breast mastectomy in 1992 and a left mastectomy 
in 1994, in which the veteran did meet all of the eligibility 
criteria for the liberalized benefit on November 1, 2000 and 
December 6, 2002.  However, as her claim of April 21, 2005 
was reviewed at her request more than one year after the 
effective date of the liberalizing VA issue, i.e., November 
1, 2000 and December 6, 2002, benefits may be authorized for 
a period of only one year prior to the date of receipt of 
such request, that is, as of April 21, 2004, the currently 
assigned effective date. 38 C.F.R. § 3.114(a) (2007).  There 
is no basis for an earlier effective date.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  An effective date of the date 
of liberalizing legislation, as requested by the veteran is 
not warranted.  

The Board must point out that, as is clear from the 
applicable regulations, it is the date of the claim, not the 
date of the onset of illness or disability, which is the 
decisive factor in the determination of the effective date in 
this case.  Although the provisions of 38 C.F.R. § 3.400 
contain exceptions to the general rule, none of those 
exceptions is applicable in this case.  The Court has held 
that the mere presence of a disability does not establish an 
intent on the part of the veteran to seek service connection 
for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 
(1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  While 
the Board must interpret the appellant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the appellant. See Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).  The appellant must have asserted the 
claim expressly or impliedly. See Isenbart v. Brown, 7 Vet. 
App. 537, 540-41 (1995).  In this case, she did not do so 
until April 21, 2005.
Contrary to the veteran's assertions, there is simply no 
provision entitling the veteran to an earlier effective date, 
prior to the one year afforded by VA, on the basis that the 
RO did not specifically notify her of the liberalizing 
change. See Wells v. Principi, 3 Vet. App. 307, 309 (1992) (A 
duty to notify of a potential beneficiary about a 
liberalizing change does not exist where there is no clear 
indication that the statute was enacted with an intent to 
impose on the Secretary a duty to notify potential 
beneficiaries of the new law).  Likewise, although VA does 
generally have a duty to notify veterans of their apparent 
eligibility for benefits, this duty does not establish a 
basis for a retroactive effective date. See 38 U.S.C.A. 
§ 7722.

In conclusion, the Board finds that there is a preponderance 
of the evidence against the veteran's claim of entitlement to 
an earlier effective date for entitlement to SMC based on 
loss of use of one or both breasts.  The proper and earliest 
effective date applicable is April 21, 2004, as is currently 
assigned.  Therefore, the veteran's claim must be denied 
because the benefit-of-the- doubt rule is inapplicable. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date prior to April 21, 2004, for 
the grant of entitlement to special monthly compensation 
based on loss of use of one or both breasts is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


